Citation Nr: 0404306	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for lung disease claimed as 
due to asbestos exposure.

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as due to exposure to lead 
based paint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision denied service connection for a lung 
disorder, claimed as due to asbestos exposure, and peripheral 
neuropathy, claimed as due to exposure to lead based paint.

The Board finds that further development is required with 
regard to the issues currently on appeal; accordingly, these 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  At that time, the veteran 
stated that he was receiving Social Security disability 
benefits because of his legs and feet and his pulmonary 
problems.  The Board notes that the records used to make the 
determination of his eligibility for Social Security 
benefits, as well as the decision regarding those benefits, 
are not currently of record.  As those records could contain 
information pertinent to the veteran's claims, they should be 
associated with the record prior to the Board's adjudication 
of these claims.


Accordingly, the claims are REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



